Title: To George Washington from Major Thomas Wickes, 25 August 1778
From: Wickes, Thomas
To: Washington, George


          
            Sir,
            Huntington [Long Island, N.Y.] Augt 25th 1778
          
          Tuesday Evening 7 Oclock
          This moment I received Inteligence that all the Troops in Suffolk County and on Loyds
            are ordered to march to the Westard, the troops at Huntington marched this Morning,
            Tryon is on his march, this Sudden movement: is in Consequence of Some Ships Said to be
            french Ships in the Sound they are in the Greatest hurry, they Was Impressing teams all
            Last Night Tryon is Expected to be at Brookhaven this Night. I am in the Woods and Without Candle Light I am Obliged to
            Close this Imperfect Letter. I am Your Excellencys Most obdt and Very humbe Sert
          
            Thos Wickes
          
        